        Case 1:17-cr-00686-LAK Document 303 Filed 03/14/19 Page 1 of 3
          Case l:17-cr-00686-LAK Document 301 Filed 03/13/19 Page 1 of 2




                                                                   ,,.
                              HANEY LAW GROUP, PLLC                         ·~: ·=•--..---=-=-'"'======:i
                                                                         us1,: :;m,y
                               3000 Town Center, Ste. 2570               DOCtJMENT
                                                                         ELEC-f RONICALL Y
                               Southfield, Michigan 48075
                                                                         DOC#:_ _..-.,.-,-,/-1-1.~µ,..,i~
                                       (248) 414-1470                    DATE FILED·
                                  <;teveui. hanevgroup.net         L
March 13, 2019

The Honorable Lewis A. Kaplan
United States District Judge
500 Pearl Street, Courtroom 21 B
New York, New York 10007-1312

       Re:    United States v Gatto, et al
              Case Number: 1: 17-cr-00686-LAK
              Re: Christian Dawkins Re Travel Plans (7th)

Dear Judge Kaplan:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:


       Thursday, March 14, 2019:

       Drive from Cleveland, Ohio to Lansing, Michigan
       Hotel: Homewood Suites, 2201 Showtirnc Drive, Lansing, Michigan 48912
       Reason:       Visit family and meetings with lawyer


       Monday, March 18, 2019:

       Depart DTW, Michigan at 12:35 pm (Delta Flight #2787)
       Arrive into LAX, California at 2:34 pm

       Hotel: Luxe Hotel, 360 N. Rodeo Drive~ Beverly Hills, CA 90210
       Reason:   Work related




                                                             soc

                                                         L.A. fW!Lwflfil#                                   .,
        Case 1:17-cr-00686-LAK Document 303 Filed 03/14/19 Page 2 of 3
          Case 1:17-cr-00686-LAK Document 301 Filed 03/13/19 Page 2 of 2



The Honorable Lewis A. Kaplan
United States District Judge
March 13, 2019
Page 2.

       Monday, April 1, 2019:

       Depart LAX, California at 10:34 pm (United Flight #1786)
       Arrive into Cleveland, Ohio at 6:00 am



Thank you for your consideration of this matter.

Very truly yours,

HANEY LAW GROUP, PLLC
/s/ Steven A. Haney
Steven A. Haney, Sr.
Attorney at Law

cc:    All Attorneys of Record - via U.S. Court e-filing system
       Kara Cabanaes, U.S. Pretrial Services and Probation Officer
       via email @ Kara_Cabanaes~11ohnp.usc@rts.gov




                                                                           2
       Case 1:17-cr-00686-LAK Document 303 Filed 03/14/19 Page 3 of 3
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                   The Stlvw J Mollo Butldtng
                                                   One Saini Andrew ·s Plaza
                                                   New York, New York 10007


                                                    March 14, 2019


The Honorable Lewis A. Kaplan
United States District Judges
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

       Re:    United States v. Christian Dawkins, 17 Cr. 686 (LAK)

Dear Judge Kaplan:

        The Government writes in connection with the application of defendant Christian
Dawkins to travel to Lansing, Michigan from March 14 through March 18, 2019 for a visit with
his family and to meet with his attorney; and to Los Angeles, California from March 18 through
April 1, 2019 for work-related purposes. The defendant, through counsel, has informed the
Government that he has notified and obtained the permission of his pretrial services officer for
the proposed travel, and in light of that, the Government similarly has no objection to the
request.


                                             Respectfully submitted,

                                             ROBERT S. KHUZAMI
                                             Attorney for the United States, Acting Under
                                             Authority Conferred by 28 U.S.C. § 515


                                     By:                 Isl
                                             Edward B. Diskant/Noah Solowiejczyk/
                                             Eli J. Mark/Aline Flodr
                                             Assistant United States Attorneys
                                             (212) 637-229412473/2431/l 110


Cc: Defense counsel (by email)
